UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Cambria ETF Trust Address and Principal Business Office: Cambria ETF Trust 2321 Rosecrans Avenue, Suite 3225 El Segundo, CA 90245 Telephone Number: 310-683-5500 Name and Address of Agent for Service of Process: c/o Corporation Service Company 2711 Centreville Road Suite 400 Wilmington, New Castle County, Delaware 19808 Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with filing of Form N-8A:XYes No SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of El Segundo and the State of California on the 23rd day of April, 2012. CAMBRIA ETF TRUST By: /s/ Eric W. Richardson Name: Eric W. Richardson Title: Trustee Attest: /s/ Mebane T. Faber Name: Mebane Faber Title:Vice President 2
